Name: 90/267/EEC: Council Decision of 29 May 1990 establishing an action Programme for the development of continuing vocational training in the European Community (force)
 Type: Decision
 Subject Matter: employment;  management;  education
 Date Published: 1990-06-21

 Avis juridique important|31990D026790/267/EEC: Council Decision of 29 May 1990 establishing an action Programme for the development of continuing vocational training in the European Community (force) Official Journal L 156 , 21/06/1990 P. 0001 - 0007COUNCIL DECISION of 29 May 1990 establishing an action programme for the development of continuing vocational training in the European Community (Force) (90/267/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 128 thereof, Having regard to the Commission proposal (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the fundamental objectives of a common vocational training policy set forth in the second principle of Decision 63/266/EEC (4) refer in particular to the need to promote basic and advanced vocational training and, where appropriate, retraining, suitable for the various stages of working life; whereas the 10th principle of Decision 63/266/EEC states that special measures may be taken in respect of special problems concerning special sectors of activity or specific categories of persons; Whereas the European Council has affirmed that completion of the internal market must go hand in hand with improved access to vocational training (Hanover, 27 and 28 June 1988); whereas it has stressed that Community action should help to develop available human resources and the preparation of future changes and technical adjustment; whereas the reform of training systems, including continuing vocational training, will play a vital role in achieving these objectives (Rhodes, 2 and 3 December 1988); whereas it has noted the agreement reached by the Council on continuing vocational training (Madrid, 26 and 27 June 1989); Whereas, on 15 March 1989, the European Parliament adopted a resolution on the social dimension of the internal market (5), in which it emphasized investment in training and making the most of the use of human resources; whereas, in particular, it considered that vocational training and the management of human resources are decisive factors in the adaptation of undertakings and their capacity to respond to change, and that consequently it is essential to encourage them to invest in these areas; Whereas, in its resolution of 5 June 1989 on continuing vocational training (6), the Council considered that continuing vocational training plays an important role in the strategy for achieving, by 1992, both the internal market, including its social dimension, and economic and social cohesion, as a determining factor in economic and social policy; whereas it considered that all workers should, in the light of requirements, have access to continuing vocational training and benefit therefrom; whereas it invited the Member States, with due regard for the powers under national law of the parties concerned, to take, or promote, a number of measures; whereas it requested the Commission to lay before it as soon as possible an action programme on continuing vocational training; Whereas the Community Charter of the Fundamental Social Rights of Workers, adopted at the Strasbourg European Council on 9 December 1989 by the Heads of State and Government of 11 Member States, and in particular point 15 thereof, declared that: 'Every worker of the European Community must be able to have access to vocational training and to benefit therefrom throughout his working life. In the conditions governing access to such training there may be no discrimination on grounds of nationality. The competent public authorities, undertakings or the two sides of industry, each within their own sphere of competence, should set up continuing and permanent training systems enabling every person to undergo retraining, more especially through leave for training purposes, to improve his skills or to acquire new skills, particularly in the light of technical development'; Whereas the acceleration of technical, economic and industrial change against a background of increased competition and the advent of the completion of the internal market demand at this juncture reinforcement of the anticipatory and adaptational role played by continuing vocational training and the reinforcement of existing measures; Whereas effective equality as regards access to continuing vocational training is essential to promote equal treatment for men and women; Whereas cooperation in the field of continuing vocational training should also be based on existing provisions in force in the Member States, while respecting the diversity of national legal systems and practices, the powers under national law of the parties concerned and contractual autonomy; Whereas the monitoring of changes in qualifications is an essential factor in developing initial and continuing vocational training operations adapted to the requirements of the labour market; Whereas the Community can make a significant contribution to cooperation between Member States be developing an action programme with the aim of supporting and supplementing the policies and activities developed by and in the Member States in the area of continuing vocational training; whereas this action programme should be organized in such a way that it interacts with the tasks and actions of the European Social Fund (7), Eurotecnet (8) and Comett (9) programmes, the Iris network (10) on vocational training for women with a view to 1992 and experimental schemes promoted by small and medium-sized undertakings (11); Whereas, on 26 January 1990, both sides of industry at Community level, in the framework of the social dialogue, adopted a new joint opinion on education and training; Whereas it is appropriate to associate closely both sides of industry at national level, in accordance with national practices, with the implementation of this programme, HAS DECIDED AS FOLLOWS: Article 1 Establishment and aim of the Force programme 1. An action programme for the development of continuing vocational training in the European Community (hereinafter referred to as the Force programme) is hereby adopted for the period from 1 January 1991 to 31 December 1994. 2. The aim of the Force programme is to support and complement the policies and activities developed by and in the Member States in the area of continuing vocational training. Article 2 Objectives The objectives of the Force programme are: (a) to encourage a greater and more effective investment effort in continuing vocational training and an improved return from it, in particular by developing partnerships designed to encourage greater awareness on the part of the public authorities, undertakings - in particular small and medium-sized undertakings - both sides of industry and individual workers, of the benefits accruing from investment incontinuing vocational training; (b) to encourage continuing vocational training measures by, for example, demonstrating and disseminating examples of good practice in continuing vocational training to those economic sectors or regions of the Community where access to, or investment in, such training is currently inadequate; (c) to encourage innovations in the management of continuing vocational training, methodology and equipment; (d) to take better account of the consequences of the completion of the internal market, in particular by supporting transnational and transfrontier continuing vocational training projects and the exchange of information and experience; (e) to contribute to greater effectiveness of continuing vocational training mechanisms and their capacity to respond to changes in the European labour market, by promoting measures at all levels, in particular to monitor and analyse the development of continuing vocational training and identify better ways of forecasting requirements in terms of qualifications and occupations. Article 3 Content The Force programme includes two complementary parts which respect the principle of subsidiarity, as follows: (a) a common framework of guidelines, described in Article 5, designed to support and complement the policies and measures adopted by the Member States, bearing in mind the responsibilities of the parties concerned under national law, with a view to promoting the coherent development of continuing vocational training between the Member States; (b) a number of transnational measures implemented at Community level, described in Article 6 and in the Annex, designed to support and complement activities developed by and in the Member States. Article 4 Functions and definitions 1. Continuing vocational training performs four functions inside or outside undertakings, depending on the case, which complement one another, as follows: - that of ensuring permanent adaptation to the changing nature and content of occupations and hence the improvement of skills and qualifications which is so imperative for strengthening the competitiveness of European firms and their staff, - that of promoting social conditions to enable large numbers of workers to overcome a lack of prospects for improving their qualifications and improve their situation, - that of prevention, to forestall any negative consequences of completion of the internal market and to overcome the difficulties arising in sectors or undertakings undergoing economic or technological restructuring, - that of integrating the unemployed, in particular long-term unemployed. 2. For the purposes of this Decision: (a) the term 'continuing vocational training' is used in a general sense to denote any vocational training engaged in by a worker in the European Community throughout his working life; (b) the word 'undertaking' is used to denote not only large but also small and medium-sized undertakings, regardless of their legal status or the economic sector in which they operate, and all types of economic activity; (c) the term 'training body' is used to denote all types of public, semi-public or private establishment engaged in vocational training, further training, updating or retraining activities, regardless of the way in which they are referred to in the Member States. The term also covers autonomous economic organizations, in particular chambers of commerce and industry and/or their equivalents, and professional associatons; (d) the word 'worker' is used to denote any person having active links with the labour market, including the self-employed. Article 5 Common frameweork of guidelines 1. The common framework of guidelines and the transnational measures provided for in Article 6 shall contribute to promoting the convergence of initiatives by the Member States which seek: (a) to promote the European dimension in continuing vocational training in order to improve the conditions for workers' mobility; (b) to facilitate constant adaptation to new demands and social advancement by means of continuing vocational training and to strengthen the preventive function of continuing vocational training; (c) to enable the least qualified workers, whatever their status, to benefit from continuing vocational training measures, enabling them to obtain a basic qualification; (d) to promote effective equality of opportunity for men and women as regards access to continuing vocational training according to conditions to be laid down by each Member State; (e) to strengthen incentives for undertakings, particularly small and medium-sized undertakings, to invest in continuing vocational training; (f) to seek to improve at all levels the forecasting of trends in qualifications and to achieve greater convergence between the objectives of vocational training and employment; (g) to improve, by procedures adapted to national laws and practices and, if necessary, in stages, the supply of continuing vocational training and to reinforce existing arrangements for continuing vocational training, in order to meet the specific needs of small and medium-sized undertakings and the demands of labour and management at all levels; (h) to ensure that all workers who are nationals of Member States are afforded equal treatment as regards access to continuing vocational training; (i) to make effective, in accordance with requirements and for all those concerned, access to continuing vocational training and the benefit thereof. 2. Both sides of industry shall be fully associated in the implementation of the common framework of guidelines in accordance with national practices. Article 6 Transnational measures In order to support and supplement the activities developed by and in Member States to promote the development of continuing vocational training, the Commission shall implement the transnational measures, which are aimed at workers in undertakings, set out in the Annex, taking account of the differing needs and situations which exist in the Member States, with particular regard to the level of vocational training in each Member State and to the respective arrangements for continuing vocational training. Article 7 Financing 1. The funds estimated as necessary for the financing of the Force programme in the first two years of the four-year period referred to in Article 1 (1) amount to ECU 24 million. 2. The necessary annual appropriations shall be authorized in the annual budgetary procedure in accordance with the financial outlook decided on jointly by the European Parliament, the Council and the Commission and on the basis of the way it develops. Article 8 Consistency and complementarity 1. The Commission shall ensure that there is consistency and complementarity between the Community actions to be implemented under the Force programme and other Community programmes involving vocational training. 2. The Commission shall draw upon the assistance of the European Centre for the Development of Vocational Training (Cedefop) in the implementation of the Force programme, subject to the conditions laid down in Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training (12). Article 9 Briefing of the Advisory Committee on Vocational Training The Commission shall keep the Advisory Committee on Vocational Training regularly informed of the development of the Force programme. Article 10 Committee 1. The Commission shall be assisted by a committee of an advisory nature composed of two representatives from each Member State and chaired by the representative of the Commission. Twelve representatives of both sides of industry, appointed by the Commission on the basis of proposals from the organizations representing both sides of industry at Community level, shall participate in the work of the committee as observers. 2. The representative of the Commission shall submit to the committee a draft of the measures concerning: (a) the general guidelines governing the Force programme; (b) the general guidelines on the financial assistance provided by the Community (amounts, duration and recipients of assistance) (c) questions relating to the overall balance of the Force programme, including the breakdown between the various actions. 3. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. 4. The opinion shall be recorded in the minutes. In addition, each Member State shall have the right to ask to have its position recorded in the minutes. 5. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. Article 11 Assessment and reports 1. The results of the transnational measures taken pursuant to Article 6 and the Annex shall be subject to objective external assessment in accordance with criteria established in consultation between the Commission and the Member States: (a) for the first time, during the first six months of 1993; (b) for the second time, during the first six months of 1995. 2. Every two years, as from the date of adoption of this Decision, the Member States shall send to the Commission a report on the steps taken to implement the common framework of guidelines laid down in Article 5, including information on current arrangements to promote and finance continuing vocational training. 3. Before 30 June 1993 the Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Advisory Committee on Vocational Training an interim report on the launch phase and, before 30 June 1995, a final report on the implementation of the Force programme. Done at Brussels, 29 May 1990. For the Council The President B. AHERN (1) OJ No C 12, 18. 1. 1990, p. 16. (2) OJ No C 96, 17. 4. 1990, p. 71. (3) OJ No C 124, 21. 5. 1990, p. 31. (4) OJ No 63, 20. 4. 1963, p. 1338/63.(5) OJ No C 96, 17. 4. 1989, p. 61. (6) OJ No C 148, 15. 6. 1989, p. 1.(7) OJ No L 185, 15. 12. 1988, p. 9 and OJ No L 374, 31. 12. 1988, p. 21. (8) OJ No L 393, 30. 12. 1989, p. 29. (9) OJ No L 13, 17. 1. 1989, p. 28. (10) OJ No L 342, 4. 12. 1987, p. 35. (11) OJ No L 239, 16. 8. 1989, p. 33.(12) OJ No L 39, 13. 2. 1975, p. 1. ANNEX TRANSNATIONAL MEASURES (Article 6) III. ACTION I - Support for innovation in continuing vocational training 1. Achieving synergy in innovation The Community will support the activities of the European network of transnational operations with a view to improving the design, organization and assessment of continuing vocational training operations and encouraging the transfer of knowledge and know-how in the Community. The contribution of the Community in the framework of the Force programme will be, in particular, to develop links between operations at Community level through promotion and collaboration activities and dissemination of information and experience. Community assistance will be granted for: (a) an exchange scheme to promote the rapid dissemination of innovations in continuing vocational training and a significant improvement in access to it. The Community will provide grants for training courses in undertakings or training bodies in another Member State, to: - full-time instructors, - staff in human resources departments, - staff representatives in undertakings, and - training specialists in regional consortia; (b) preparatory work on the design and development of transnational or cross-frontier continuing vocational training pilot schemes, by undertakings, groups of undertakings or training bodies in various Member States with a view to promoting the transfer of information and know-how in the Community, giving priority to the needs of small and medium-sized undertakings, and taking into account the opportunities and consequences of completing the internal market. 2. European sectoral surveys of continuing vocational training plans The Community will support sectoral surveys of continuing vocational training plans which examine the following topics: - methods of drawing up continuing vocational training plans within undertakings - cost-effectiveness evaluation of continuing vocational training in undertakings, - agreements and practices in undertakings and collective agreements, - agreements between undertakings and the State, - techniques used to develop continuing vocational training and improve the access of workers who have few qualifications, are working part-time and on an insecure basis. III. ACTION II - Analysis, monitoring, assessment and forecasting 1. Exchange of comparable data on continuing vocational training The Community supports regular exchanges of comparable data on continuing vocational training. In close cooperation with the Eurostat Working Party on Education and Training Statistics, it will systematically collate the data in existence in the Member States, develop comparable concepts on the basis of work already carried out at national level, define a common methodological framework which can be used in all the Member States and carry out a specific survey on the basis of questionnaires sent to a sample of undertakings, in cooperation with the competent organizations in the Member States. The data to be obtained will relate to: - the number of individuals taking part in training, - the number of participants per type of activity and size category, - the cost of training, - training in the undertaking and outside, - outside training per type of training institution, - training by area in the undertaking, - duration of training in the undertaking, - participation by gender. 2. Analysis of contractual policy on continuing vocational training The Community will support the development of a coherent analysis of agreements at the level of undertakings and of collective agreements on continuing vocational training in the Member States. It will encourage the exchange of experience between socio-professional organizations, workers' and employers' organizations and other parties concerned, in order to encourage the dissemination of innovatory contractual agreements. To encourage the dissemination of innovatory contractual agreements the Community will provide support grants for exchanges of those involved in the social process (members of socio-professional organizations) to employers'/workers' organizations or joint bodies in different Member States. 3. Forecasting trends in qualifications and occupations Drawing on work by Cedefop in this field and with its assistance, the Community will promote transnational cooperation between experts to analyse and forecast trends in demands for qualifications and occupations. The experts will have the task, among other things, of improving the comparability of methods for analysing continuing vocational training needs and changes on the labour market. In this context, the possibility of developing common analysis models is to be examined. III. ACTION III - Accompanying measures The work undertaken within the framework of the Force programme will receive the necessary technical assistance at Community level in order that it may proceed successfully, in particular as regards support and continuing evaluation of the programme and dissemination and transfer of the results obtained. IV. Community financial contribution The Community will finance expenditure for measures under Actions I, II and III. The Community will bear up to 80 % of the costs of the statistical survey on continuing vocational training. The Community will bear up to 100 % of the costs of: - the models for analysing collective agreements, - forecasts concerning demands for qualifications and occupations, - the accompanying measures. With respect to grants for exchanges, the Community financial contribution will be limited to the direct costs of mobility and must not exceed ECU 7 500 per grant per beneficiary, for exchanges of up to three months. The Community will bear up to 100 % of the costs of - administering the network, - cooperation activities (conferences, seminars and workshops), - dissemination of the results of the Force programme. With respect to preparatory work of designing and elaborating transnational pilot projects in the field of continuing vocational training, the Community financial contribution will be limited to 50 % of expenditure on the preparatory work in respect of transnational pilot projects on continuing vocational training with a ceiling of ECU 100 000 per year per project for transnational pilot projects of a maximum duration of two years. The Community will bear up to 100 % of the costs of planning, implementation and assessment of sectoral surveys, the ceiling per survey during the total duration being ECU 500 000.